Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 1 of 40



                            IN THE UNITED STATES DISTRICT COURT
                             FOR SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 19-25046-Civ-Scola

   FEDERAL TRADE COMMISSION,

                                  Plaintiff,

                          v.

   ON POINT GLOBAL LLC and others,

                           Defendants.
   _________________________________________/


                                  RECEIVER’S INITIAL REPORT
          Melanie E. Damian, the court-appointed temporary Receiver (the “Receiver”) in the above-

   captioned enforcement action, submits her first status report setting forth her activities and efforts

   to fulfill her duties under the Order pursuant to which she was appointed for the period from the

   date of appointment through January 9, 2020.
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 2 of 40



                                               TABLE OF CONTENTS

         I.   ENTRY OF TEMPORARY RESTRAINING ORDER AND APPOINTMENT
                OF TEMPORARY RECEIVER AND OVERVIEW OF RECEIVER’S
                ACTIVITIES TO DATE....................................................................................... 4

                  A. Appointment and Duties of Receiver ............................................................ 5

                  B. Executive Summary ........................................................................................ 5

                       1. Steps Taken to Implement TRO ............................................................... 5
                       2. The Known Assets of the Defendants ....................................................... 5
                       3. Steps the Receiver Intends to Take in the Future to Protect
                          and Recover Assets ................................................................................... 6
                       4. The Receiver Opines that Certain Businesses Can Continue to
                          Operate Legally and Profitably ................................................................. 6
                       5. Other Matters for the Court to Consider ................................................... 6

                  C. Overview of Receiver’s Activities to Date ..................................................... 6

         II. THE RECEIVER’S ACTIVITIES AND EFFORTS TO DATE TO IMPLEMENT
             THE TERMS OF THE TRO....................................................................................... 9

                  A. Receiver’s Initial Efforts to Marshal and Preserve Assets
                     And Records and Employment of Professionals ............................................ 9

                  B. Obtaining Information and Records from Defendants.................................... 11

                  C. Recovery of Defendants’ Records and Assets from Third Parties ................. 13

                       1. Freezing and Recovering Funds in Various Financial Institutions ............ 14
                       2. Credit Cards ................................................................................................ 16
                       3. Merchant Processors ................................................................................... 17

                  D. Securing Personal Property and Other Assets of the Defendants ................... 17

                  E. Preliminary Analysis of Accounts and Business Cash Flow .......................... 18

                       1. Accounts at Financial Institutions............................................................. 18
                       2. Digital Devices.......................................................................................... 19
                       3. Email, Cloud Computing and Third-Party Accounts,
                          And Websites ............................................................................................ 19

                  F. Investigation of the Defendants’ Business Operations and Opinion on Legal
                     and Profitable Operation ................................................................................. 20



                                                                  2
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 3 of 40



                         1.              E-Commerce ………………………………………………….....20
                         2.              Lead Generation/Freemium Sites/Data Business………………..22
                         3.              Domain Ownership/Sale…………………………………………24
                         4.              Avenue I Media.………………………………………………….25
                         5.              Defendants’ Operations Abroad………………………………….27
                         6.              Dragon Global Defendants and Robert Zangrillo………………...28

                   G. The Estate’s Potential Claims Against Third Parties ...................................... 32

                   H. Transfers to Individual Defendants ................................................................. 32

         III. MONIES RECOVERED AND ASSETS OF DEFENDANTS AND EXPENSES
              OF ESTATE .............................................................................................................. 33

         IV. FUTURE ACTIVITIES AND RECOMMENDATIONS ......................................... 35

                  A.      “Freemium” Sites .......................................................................................... 36

                  B.      “Pay-for-Services” Sites ................................................................................ 37

                  C.      Expanding Receivership to Include Entities Affiliated with Defendants...... 38

         V. CONCLUSION ............................................................................................................ 39




                                                                   3
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 4 of 40




          I.      ENTRY OF TEMPORARY RESTRAINING ORDER AND APPOINTMENT
                  OF TEMPORARY RECEIVER, OVERVIEW AND SUMMARY OF
                  RECEIVER’S ACTIVITIES TO DATE

                  A. Appointment and Duties of Receiver

          On December 13, 2019, the Court entered an Order Granting Ex Parte Temporary

   Restraining Order and Order to Show Cause [ECF No. 17] (the “TRO”) in this FTC enforcement

   action. Pursuant to the TRO, the Defendants’ assets were frozen, all records of Defendants’

   activities and assets were ordered to be preserved, and Melanie E. Damian was appointed

   Temporary Receiver of the entity Defendants.

          The Receiver’s mandate was to take steps necessary to implement the terms of the TRO

   by, among other things, taking possession, custody and control of all entity Defendants’ assets,

   establishing control of the entity Defendants’ businesses (to the extent they exist and continue to

   operate), ensuring that all individual Defendants’ assets were frozen and preventing their

   withdrawal or misapplication, obtaining and preserving documents and records pertaining to all

   Defendants’ assets, transactions and business operations, and performing all acts necessary to

   protect and preserve the Receivership Estate. See TRO at pp. 12-15.

          Further, the TRO requires the Receiver to provide the Court with this Report, which not

   only summarizes the performance of her duties and responsibilities described in the TRO as well

   as the actions taken to implement the terms of the TRO, but also details the Receiver’s efforts to

   marshal and secure assets, steps the Receiver intends to take in the future to protect Receivership

   assets, and opinions on whether any portion of the entity Defendants’ business can continue to

   operate legally and profitably.




                                                   4
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 5 of 40




                  B. Executive Summary

   1. Steps Taken to Implement TRO

         The Receiver took control of the business operations of the core entity Defendants.

         The Receiver imaged, preserved and secured exclusive access to the Defendants
          physical and electronic financial records, data, websites, domain names and
          accounts, computers, digital devices, and email, messaging and cloud-based
          accounts.

         The Receiver took control of or froze 191 accounts of the Defendants at 13 financial
          institutions and had most of the balances in the entity Defendants’ account
          transferred to the Estate.

         The Receiver took offline 57 websites that were prohibited by the TRO because the
          sites deceptively charged consumers to obtain guides or “assistance” for government
          services.

         The Receiver analyzed the remaining business of Defendants subject to the
          prohibitions in the TRO and makes recommendations below.


   2. The Known Assets of the Defendants

         $2,908,866.76 cash on hand in the Receiver’s fiduciary account.

         $51,779.52 in checks received but not yet deposited.

         $6,205.44 in accounts of entity Defendants frozen but not yet turned over to
          Receiver.

         Operating Businesses (value unknown at this time), including office equipment,
          computers, data and Intellectual Property.

         Thousands of domain names appraised at approximately $30 million.

         Assets of Dragon Global Management LLC and Dragon Global Holdings, LLC,
          including automobiles, artwork, office furnishings and improvements to leased
          office space, and investments in other entities (valued at approximately $1.5
          million)




                                                   5
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 6 of 40




   3. Steps the Receiver Intends to Take in the Future to Protect and Recover Assets

          Investigate transfers from Defendants to insiders, affiliates, and third parties and
           explore bringing claims against them to recover funds for the benefit of the Estate.

          Continue to investigate, freeze and/or take control of Defendants’ bank accounts
           in the United States and abroad not already frozen and/or turned over to the
           Receiver.

          Continue to operate legal and profitable businesses of Defendants until final
           determination of the FTC’s claims, other Court order, or sale with Court approval.

          Depending on the Court’s ruling on the Motion for Preliminary Injunction,
           liquidate, with Court approval, real and personal property of the Estate.

   4. The Receiver Opines that Certain Businesses Can Continue to Operate Legally and
      Profitably

          The Receiver preliminarily opines that the Avenue I business that is not the subject
           of the allegations contained the FTC complaint can continue legally and profitably.

          The Receiver preliminarily opines that if modified (and approved by the Court) the
           Freemium data business and certain service sector businesses could potentially
           continue operating legally and profitably and should continue to be operated to
           preserve the assets of the Estate even if only in the short term.

   5. Other Matters for the Court to Consider

          If the Receivership continues, the Receiver recommends that the Entities DG On
           Point LLC and the additional entities be added to the Receivership corpus because
           they are intertwined with the business of the Receivership Defendants. See infra
           Section IV.C.

                  C. Overview of Receiver’s Activities to Date

           Since her appointment, the Receiver with the assistance of her legal counsel, forensic

   accountants and computer forensic professionals, has worked diligently with counsel for the

   Federal Trade Commission (the “FTC”), with the cooperation and assistance of the Defendants

   and their counsel, to identify, freeze, and marshal and/or freeze all known assets and preserve all

   books and records of the Defendants pursuant to the TRO. In particular, the Receiver and her

                                                    6
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 7 of 40



   professionals obtained, imaged or otherwise preserved the Defendants’ financial records, account

   records and electronic data comprising files stored on Defendants’ (and Defendants’ employees’)

   computer hard drives, storage devices, tablet devices, and mobile phones, files stored with cloud

   storage providers, messaging and file sharing platforms, and other vendors, and emails sent and

   received through email service providers. Further, the Receiver has identified, marshalled and/or

   frozen substantial funds held in bank accounts and investment accounts and funds held in reserve

   accounts at the Defendants’ merchant processors. To date, the Receiver has secured the transfer

   of $7,131,982,1 with additional transfers still pending, of those funds to the fiduciary account she

   opened for the Receivership Estate.

             Moreover, the Receiver has gained online access to multiple accounts of the Defendants at

   various financial institutions and is monitoring the activity of those accounts, with particular

   attention to the accounts containing frozen funds that have not yet been transferred to the

   Receiver’s fiduciary account. And, the Receiver is working with the financial institutions (at

   which the entity Defendants hold assets) to have the Receiver designated as the sole signatory on

   all accounts and/or to effectuate the transfer of all account assets to the Receiver’s account. With

   the assistance of her forensic accountants, the Receiver has performed a preliminary analysis of

   the financial information provided by the Defendants and reflected in the Defendants’ financial

   records. The Receiver is working with her forensic accountants to identify the Defendants’

   additional accounts at financial institutions and merchant processors, determine whether the

   accounts were used in connection with the Defendants’ businesses, and determine whether a more

   extensive forensic analysis is necessary to fulfill the Receiver’s duties under the TRO. Based on

   her analysis to date, the Receiver recommends that if the Receivership continues, additional



   1
       See Exhibit A attached hereto.
                                                     7
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 8 of 40



   entities that are part of the operation of the Defendants’ business enterprise be brought into the

   Receivership Estate. See infra Section IV.C.

          Further, the Receiver has sought and obtained records and information from the

   Defendants, the FTC, banks at which Defendants hold and. held accounts, and merchant processors

   through which the Defendants conducted their businesses for purposes of investigating their

   operations and identifying assets to be marshaled for the benefit of the Receivership Estate. And

   recently, the Receiver received from the Defendants at least partial financial disclosures required

   by the TRO, which should, among other things, facilitate the Receiver’s fulfillment of her duties

   thereunder.

          Because of the vast number of accounts associated with the Defendants’ businesses that

   are the subject of the FTC’s Complaint, the Receiver provided all of the account records received

   to date to her forensic accountants, who are in the process of reviewing and performing an analysis

   of these records and making substantial progress analyzing the account activity and transactions.

   This will enable the Receiver to (i) identify and locate potential assets of the Defendants, (ii)

   investigate Defendants’ business operations and dealings with customers, insiders, and affiliated

   persons and entities, (iii) determine the sources of funds transferred into the accounts for purposes

   of paying operational costs as well as identifying customers of the Defendants, among other things,

   (iv) identify transfers from those accounts to affiliates, insiders, and third parties and the accounts

   of such transferees for purposes of bringing actions to recover for the benefit of the Receivership

   Estate any improperly transferred funds, and (v) identify potential claimants and formulate an

   appropriate claims process and distribution plan for administering their claims and making

   distributions to claimants with allowed claims, if warranted.




                                                     8
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 9 of 40



          II.     THE RECEIVER’S ACTIVITIES AND EFFORTS TO DATE TO
                  IMPLEMENT THE TERMS OF THE TRO

                  A. Receiver’s Initial Efforts to Marshal and Preserve Assets and Records and
                     Employment of Professionals

          Pursuant to the TRO, the Receiver was directed to “[a]ssume full control of Receivership

   Entities, . . . [t]ake exclusive custody, control, and possession of all assets and documents[,] . . .

   [c]onserve, hold, manage, and prevent the loss of all assets of the Receivership Entities and

   perform all acts necessary or advisable to preserve the value of those assets, . . . [t]ake all steps

   necessary to secure and take exclusive custody of each location from which the Receivership

   Entities operate their businesses, . . . [m]ake an accounting, as soon as practicable, of the assets

   and financial condition of the receivership and file the accounting with the Court[,] . . . [s]uspend

   business operations of the Receivership Entities if in the judgment of the Receiver such operations

   cannot be continued legally and profitably . . . .” See ECF No. 19, at pp. 12-15. Further, the TRO

   authorized the Receiver to “employ attorneys, accountants, appraisers, and other independent

   contractors and technical specialists, as the Receiver deemed advisable or necessary in the

   performance of duties and responsibilities under the authority granted by [the TRO].” See id.

          Accordingly, the Receiver engaged Damian & Valori LLP (“Receiver’s Counsel”) as her

   legal counsel in Florida, Diamond McCarthy, LLP as her legal counsel in California, Thomas

   Seaman, CFA as her business consultant in California, Andrew Cove as her compliance consultant,

   and Kapila Mukamal LLP (the “forensic accountants”) as her forensic accountants, tax consultants

   and computer forensic professionals. Then, on the morning of December 16, 2019, the Receiver,

   with the assistance of her legal counsel, forensic accountants, computer forensic professionals and

   business consultant, orchestrated a simultaneous execution of this Court’s TRO at the offices of

   the Defendants in Florida (Miami and Boca Raton) and California during which time the Receiver



                                                     9
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 10 of 40



   presented the TRO to certain of the individual Defendants located at the Defendants’ offices and

   explained all Defendants’ obligations thereunder with respect to their assets, records and

   cooperation with the Receiver. Those individual Defendants notified their legal counsel and other

   individual Defendants of the entry of the TRO and the Receiver’s execution thereof. And, the

   Receiver sent copies of the TRO to the other individual Defendants not located at the Defendants’

   offices, including Defendant Robert Zangrillo, who controls Defendants Dragon Global LLC,

   Dragon Global Management LLC, Dragon Global Holdings LLC, and On Point Capital Partners

   LLC (collectively, the “Dragon Global Defendants”).

          Upon entry to the office locations, Receiver’s Counsel and the Receiver ordered all

   employees away from their desks and computers and other digital devices to ensure that all

   physical and digital evidence maintained on or near the desks and stored on or accessible through

   computers and other digital devices would be preserved without modification or deletion. The

   Receiver, Receiver’s Counsel, and the Receivers’ forensic accountants interviewed all employees

   to obtain information regarding the Defendants’ business operations as well as the position and

   duties of each employee while the forensics experts worked to catalogue, document, and image all

   critically important digital evidence on computers, online third-party instant messaging platforms,

   cloud-based servers, phones, tablets, mobile storage devices, and other digital and online medium

   of storage.   Similar efforts by the Receiver’s professionals simultaneously occurred at the

   Defendants’ office locations in Boca Raton, Florida and Redondo Beach, California.2 Receiver’s

   Counsel arranged for the preservation of all personal property located at the desks of all employees




   2
    Another office in California was entered (9200 Sunset Drive). It is leased from a Dragon Global
   entity to an On Point entity and sublet to an unrelated entity and was used occasionally by
   Defendant Zangrillo. For the short term, the Receiver permitted the subtenant to remain in
   possession unaltered.
                                                   10
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 11 of 40



   and throughout the offices (including personal and Defendant-owned property) in order for the

   Receiver and counsel for the FTC to take an account of such property and make a determination

   as to what was needed to be preserved to comply with the TRO and what could be returned to the

   individual employees. The Receiver’s professionals had the locks at each office location changed

   to restrict access to the premises during the initial term of the TRO, while arranging for a

   representative from the Receiver’s office to be present at the office locations for purposes of the

   Receiver’s assessment, maintenance, preservation and/or wind down of various business

   operations of the Defendants, collection of mail and delivered packages and parcels, among other

   activities, and granting supervised access to the individual Defendants and certain of their

   employees to the office and the Defendants’ records (after they were imaged or otherwise

   preserved by the Receiver), while the Receiver worked to fulfill her duties under the TRO.

          As detailed below, the Receiver also sent copies of the TRO to financial institutions and to

   merchant processors at which Defendants hold accounts based upon information provided by the

   FTC. The letters directed the financial institutions and merchant processors to freeze all access to

   and activity in the accounts pursuant to the TRO, to wire account balances to the Receiver’s

   account, to arrange for the Receiver to be the sole signatory of all bank accounts of the entity

   Defendants, and to produce various account records.

                  B. Obtaining Information and Records from Defendants

          The TRO required the Defendants, within five (5) business days following the service of

   same upon the Defendants, to provide the Receiver with completed financial statements and a

   completed IRS Form 4506, Request for Copy of a Tax Return, as well as a full accounting, verified

   under oath, of all assets, documents, and accounts, including those located outside of the United

   States. See ECF No. 17 at pages 9-10,        5(5)-(6). However, this deadline has been extended



                                                   11
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 12 of 40



   more than once by stipulation of the parties and additional extensions have been sought by motion

   of the Defendants.3

          The Defendants have worked closely with the Receiver and Receiver’s Counsel since the

   implementation of the TRO to assist in providing details regarding the business operations and the

   finances of the Defendants. They have (i) provided to the Receiver information and records

   regarding many of their assets and accounts, (ii) facilitated the Receiver’s online access to bank,

   credit card, email, cloud computing, online cloud-based instant messaging platform, and vendor

   accounts by, among other things, providing usernames and passwords so the Receiver could access

   and capture forensic images of accounts and all data stored therein, and (iii) granted access to

   company laptop computers, tablet devices, storage devices, filing cabinets, servers, data capture

   software, and mobile phones and provided passwords so the Receiver could have the FTC’s

   forensic experts capture forensic images of those items.

          With respect to the Defendants’ bank and credit card accounts, the Receiver has been able

   to gain online access to those accounts using the usernames and passwords provided by the

   Defendants to confirm the balances and freezing of the accounts and download recent account

   statements.

          For email, cloud-based accounts, online third-party instant messaging platforms, online

   data storage software, and vendor accounts, the Receiver has been able to access and take control

   of, and her IT professionals have successfully imaged and changed passwords to, all such known

   accounts. And the Receiver continues to work with Defendants to gain access to other accounts

   as they are identified in the course of the Receiver’s investigation and to otherwise fulfill her duties




   3
     As of the filing of this Report, the Defendants have provided to the Receiver at least partial
   financial disclosures pursuant to the TRO.
                                                     12
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 13 of 40



   under the TRO.

          The extensive interviews conducted by the Receiver and Receiver’s Counsel provided the

   information necessary to identify and image a number of personal computers, mobile phones, mass

   storage devices (including external hard drives), and online accounts for preservation. The

   acquisition and aggregation of the employee credentials has been instrumental in gaining access

   to the Defendants’ digital devices as well as all online/cloud-based accounts in order for the

   forensic experts to image same and preserve all evidence. Further, through the interviews with the

   Defendants’ employees and individual Defendants, the Receiver also has made progress in gaining

   a thorough and detailed understanding of the Defendants’ assets, liabilities, business operations

   and relationships, and dealings with customers. Due to the complex nature of the Defendants’

   business, vast number of employees in at least 2 states (and at least 2 other countries) and some of

   the individual Defendants’ position with respect to the applicability and enforceability of the TRO,

   the employee and Defendant interviews are still ongoing. By way of example, most recently, on

   January 7, 2020, the Receiver and Receiver’s Counsel was able to speak with individual Defendant

   Robert Zangrillo for the first time, in the presence of his counsel, to discuss the Dragon Global

   Defendants, their operations, assets and liabilities, and their involvement with the other

   Defendants. The Receiver has not yet had the opportunity to speak with the individual Defendant

   Arlene Mahon or the Defendants’ CFO Bob Bellack.

                  C. Recovery of Defendants’ Records and Assets from Third Parties

          Following her appointment, the Receiver and her professionals swiftly took action to

   review all available documents associated with the Defendants for the purpose of identifying and

   investigating their assets and business operations. Immediately thereafter, the Receiver issued

   demand letters to numerous financial institutions, vendors, and other service providers with which



                                                   13
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 14 of 40



   the Defendants have had dealings during the time period relevant to the FTC’s Complaint,

   requesting the freezing and turnover of accounts and the production of records. To date, the

   Receiver has sent letters to more than 25 different institutions providing each recipient with a copy

   of the TRO and demanding (i) the freezing of all accounts and assets of all Defendants, (ii) the

   turnover of the control and ownership to the Receiver of all accounts of the entity Defendants, (iii)

   exclusive access to the accounts and account records including online access, (iv) detailed

   information concerning the history, nature and value (where applicable) of each account as

   required by the TRO, (v) direction of future correspondence regarding the accounts to the Receiver,

   and (vi) records concerning each account including, without limitation, account statements,

   communications between the Defendants and the recipient of the letters, asset transfer records, and

   account opening documents.

          In some instances, the Receiver received reasonably prompt responses from the recipients

   of the demand letters and the production of some or all of the requested information and records.

   In many cases, the Receiver sent subsequent letters, made telephone calls, and exchanged a number

   of emails with representatives and counsel for the financial institutions and vendors. The Receiver

   and her professionals are working to obtain full responses, documents, data and/or funds from

   those third parties, many of which have requested additional information to identify accounts held

   by the Defendants, which information the Receiver provided to the extent possible, or additional

   time to compile and produce the requested records, which requests the Receiver granted.

                           1. Freezing and Recovering Funds in Accounts at Various
                             Financial Institutions

          Soon after her appointment, the Receiver and her professionals analyzed the information

   and records provided by the FTC and the Defendants and created a database that details the

   Defendants’ known and suspected accounts at financial institutions. The Receiver has identified

                                                    14
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 15 of 40



   a preliminary list of all active accounts at financial institutions that belong to or may involve the

   Defendants, which list includes approximately 191 different accounts held by the various

   Defendants4 spread across 13 different financial institutions, including banks in Costa Rica,

   Uruguay, St. Lucia and Nevis. See List of Accounts at Financial Institutions attached hereto as

   Exhibit B.

          After sending demand letters and the TRO to the financial institutions,5 the Receiver

   received confirmation that accounts and funds therein were frozen in accordance with the terms of

   the TRO.6 Initially, the Receiver was able to freeze $1,687,000.66 in the accounts of Defendants

   at Optimum Bank, and $914,813.53 in accounts of Defendants at International Finance Bank. The

   Receiver has effected the transfer of these funds to the Receivership account. Because certain

   operations were maintained during the period between the entry of the TRO and the date of this

   Report, there has been substantial activity in the Receivership account. See Activity Report at

   Exhibit A. Further, the Receiver has received confirmation from JP Morgan Chase and Wells

   Fargo at which Defendants hold accounts that the account balances are frozen and will be

   transferred to the Receiver’s fiduciary account. The Receiver is awaiting final confirmation from

   Wells Fargo as to the total amounts frozen in the accounts and to be transferred to the Estate.



   4
     The list includes accounts on which individual Defendants are signatories. Not all of these
   accounts may be associated with the Defendants’ business operations and the Receiver’s analysis
   of all of these accounts is ongoing.

   5
     Receiver’s Counsel sent freeze, preserve and/or turnover letters to the following financial
   institutions: Banco Promerica, Bank of America, Bank of Nevis, Boslil Bank, Chase Bank, CIBC
   Credit Card Services, International Finance Bank, Optimum Bank, Regions Bank, Wells Fargo,
   Suntrust Bank, JP Morgan Chase Bank, Iberia Bank, Bank of America, and Goldman Sachs.

   6
    Due to the large number of accounts held by the Defendants, the Receiver is still analyzing each
   account to determine if it is associated with the Defendants’ business operations.


                                                    15
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 16 of 40



          Additionally, the TRO requires the Defendants to identify and repatriate all documents and

   assets located in foreign countries which are: (1) titled in the name, individually or jointly, of any

   Defendant; (2) held by any person or entity for the benefit of any Defendant or for the benefit of

   any corporation, partnership, asset protection trust, or other entity that is directly or indirectly

   owned, managed, or controlled by any Defendant; or (3) under the direct or indirect control,

   whether jointly or singly, of any Defendant. See ECF No. 17 at pp. 9-10,        6(A)-(D). While the

   Receiver has sent letters to all presently known institutions outside of the United States that hold

   such documents and assets demanding that they be frozen and turned over to the Estate, as of the

   date of this Report, the Receiver has not received any documents or assets from these institutions

   or from the Defendants pursuant to their repatriation obligation.

                             2. Credit Card Accounts7

           The Receiver has frozen or taken control of all known credit cards of the entity Defendants

   that were or are used for operating the business and has obtained records for some of those

   accounts. With the assistance of her professionals, the Receiver is analyzing the account records

   received to date for purposes of identifying assets purchased and operational costs paid with such

   credit cards and making a determination as to which accounts are necessary to maintain the

   Defendants’ business operations to the extent this Court determines such operations can be done

   legally and profitably.




   7
     A number of credit cards in the names of Defendants’ employees were used to finance the
   business. The stated reason was because certain media purchases are required to be by credit card
   and the company leveraged employee credit to finance the business. The Receiver discontinued
   this practice and for nondefendant employees is addressing whether she can pay off the credit card
   balances with Receivership assets.


                                                    16
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 17 of 40



                           3. Merchant Processor Accounts

          Based upon the nature of the Defendants’ business, the Receiver and her professionals

   quickly ascertained that the Defendants’ merchant credit card processor partners held substantial

   amounts of money in reserve accounts for the purpose of “charge backs”.8 After analyzing the

   information and records provided by the FTC and the Defendants, the Receiver and Receiver’s

   Counsel, with the assistance of forensic experts, created a database that details the list of merchant

   processors and the amounts, if any, held in reserve for charge backs. The Receiver has identified

   a preliminary list of all such merchant processor entity Defendant accounts. There were 20 such

   accounts. See List of Merchant Processors attached hereto as Exhibit C.

          After sending demand letters and the TRO to these merchant processors,9 the Receiver

   received confirmation that assets contained in reserve accounts were frozen in accordance with the

   TRO. To date, the Receiver has been able to identify and freeze approximately $3.5 million held

   in reserve accounts at various merchant processors. At this time, the Receiver has secured the

   transfer of approximately $2 million of these funds to the Receivership account. See Exhibit A.

   Based upon ongoing discussions with other merchant processors, the Receiver expects to receive

   additional transfers of reserve funds.

                  D. Securing Real and Personal Property and Other Assets of the Defendants

          As it relates the entity Defendants, the Receiver has taken possession of the offices, office


   8
     A charge back is a reversal of a credit card payment that comes directly from the bank that issued
   the credit card when such payment is disputed by the credit card account holder.

   9
     Receiver’s Counsel sent freeze, preserve and turnover letters to the following merchant
   processors: Choice Payment Services, Cynergy Data Group, Electronic Merchant Services, First
   Data Fiserv, Glacier Payments, Humboldt Merchant Services, Nuvei Technologies, Payarc,
   Payrix, Paysafe, Priority Payment, Processing.com, Qualpay, Redwood Merchant Services,
   Signapay Slack, TRX, Virtual Payment Systems, and Westamerica.


                                                    17
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 18 of 40



   equipment, known accounts and all other known assets, except the Defendants’ international

   accounts.10 The Receiver has also virtually taken control of the international offices with the

   assistance of Defendants. The Receiver continues to search for assets of the entity Defendants and

   upon further review of their financial disclosures and further forensic investigation will take

   possession of any additionally discovered assets. As it relates to the individual Defendants, the

   Receiver has worked to ensure that such assets are frozen as set forth above but, at this stage, has

   not taken any personal assets into her possession or control in accordance with the TRO.

                  E. Preliminary Analysis of Accounts and Business Cash Flow

                          1. Accounts at Financial Institutions

          While the Receiver has control of and access to most of the 191 bank accounts spread

   across 13 different financial institutions at which the Defendants and their affiliates held or hold

   accounts,11 and the Receiver can obtain recent account statements for many of those accounts, she

   is still waiting to receive a comprehensive production of account records for the relevant time

   period under the FTC’s Complaint for most of those accounts so she and her forensic accountants

   can confirm the financial records of the entity Defendants and investigate various transactions

   from those accounts for the purposes of marshaling and preserving assets of the Estate and

   investigating and evaluating the Defendants’ business operations. Nevertheless, based on a

   preliminary assessment of the Defendants’ accounting system and financial records since the




   10
      While the Receiver has sent demand letters to all foreign financial institutions at which
   Defendants are known to hold accounts, neither those institutions nor the Defendants have
   transferred the account balances to the Estate, pursuant to the requirements of the TRO.

   11
     This list also includes billing companies that are not yet part of the Receivership Estate. The
   Receiver, with the assistance of her forensic accountants, is working to identify which of the
   accounts is associated with the business endeavors of the Defendants. This process will be aided
   by the financial disclosures provided by the Defendants.
                                                   18
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 19 of 40



   Receiver’s appointment, the Receiver’s forensic accountants together with Defendants’ employees

   have been able to prepare an accounting of various financials of the company during 2019 that

   were helpful in evaluating the business and are referenced below. See Exhibit Consolidated

   Income Statement January 2019 to October 2019 prior to the Receivership at Exhibit D. In

   addition, the activity by the Receiver from the December 16 to date is attached as Exhibit A.

          The Receiver’s forensic accountants will continue to update this accounting as the Receiver

   obtains additional records from the various financial institutions. Further, the Receiver will

   continue to seek the transfer of all funds in the entity Defendants’ accounts that have not yet been

   transferred to the Receivership account. The Receiver will provide updates to the Court as

   appropriate and consistent with her duties set forth in the TRO and any subsequent orders.

                          2. Digital Devices

            As explained above, as part of the initial execution of the TRO, the FTC’s and the

   Receiver’s computer forensic professionals successfully imaged a large number of the Defendants’

   company and personal computers, external hard drives, mobile phones, and other digital devices.

   The Receiver will obtain from the FTC’s computer forensic professionals copies of the images

   they preserved to review for purposes of investigating the Defendants’ business operations and

   dealings with customers related to the subject of the FTC’s Complaint, identifying and locating

   assets of the Defendants, and otherwise fulfilling her obligations under the TRO.

                      3. Email, Cloud Computing, and Third-Party Accounts, and Websites

          Additionally, with the assistance of the Defendants, the Receiver and her professionals

   were able to access and secure images of or otherwise preserve the Defendants’ employee email

   and online/cloud-based accounts, third-party online instant messaging platforms, data capture

   software, vendor accounts, domain name accounts, and websites. As necessary, the Receiver and

                                                   19
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 20 of 40



   her professionals will review the images to identify and locate assets of the Defendants, investigate

   the Defendants’ business operations and dealings with customers related to the subject of the

   FTC’s Complaint, and otherwise fulfill the Receiver’s obligations under the TRO.

                  F. Investigation of the Defendants’ Business Operations and Opinion on Legal
                     and Profitable Operation

          The vast majority of the entity Defendants are related, interwoven and inter-dependent

   corporate entities that operate under the banner of On Point Global LLC (“On Point”).12 The

   Defendants operate several complex lines of business grouped into four distinct categories13:

                           1. E-Commerce

          The first category is the “e-commerce” branch of the Defendants’ business operations.14

   The e-commerce branch contains various models of revenue-generating online content known as

   the “paid guides” as well as an offer of online services to consumers. From January 2018 through




   12
     Based upon current information, the Receiver understands that the following entity Defendants
   are dormant and no longer have business operations: Domain Development Studios LLC, Domain
   Dividends Media LLC, License America Management LLC, Blackbird Media LLC, CEG Media
   LLC, Final Draft Media LLC, and Orange and Blue Media LLC.

   13
     The following information on the function and structure of the business operations of the
   Defendants comes from initial impressions based upon the allegations in the FTC Complaint [ECF
   No. 1], numerous interviews of Defendants’ employees and the individual Defendants, and
   analysis of documents and summary reports prepared and provided by the Defendants, the FTC,
   and the Receiver’s forensic accountants and computer forensic professionals.

   14
      This branch is operated by entity Defendant, Cambridge Media Services LLC. Additionally,
   entity Defendant, Panther Media LLC has been represented to hold licenses from the U.S.
   Department of State required to offer passport renewal services. The Receiver has not yet verified
   this.


                                                    20
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 21 of 40



   November 2019, paid guide revenues totaled approximately $63.2 million and services revenues

   totaled approximately $17.1 million. See Exhibit E attached hereto.15

             The Defendants’ websites that market paid digital guides to consumers all operate on the

   same platform. A number of the Defendants’ sites provide guides to consumers under the

   appearance of offering a service such as renewing driver’s licenses and car registration or

   determining eligibility for government services like affordable housing. Consumers would pay a

   fee to receive the guides to such service. Based on the Court’s finding at   5(1)-(2) of the TRO,16

   and her own review and assessment of the paid guides sites, the Receiver, while preserving the

   data, took all of the paid guide sites offline as squarely prohibited by the TRO. The consumer-

   facing page on these sites now indicate that they are “temporarily unavailable.”17

             The other branch of the e-commerce portion of the Defendants’ business model is the

   services that they provide. Through a number of web domains, the Defendants market services to

   consumers that provide, among other things, driver’s license assistance, passport renewal, car

   registration renewal, and change of address assistance.18 The Receiver analyzed each segment of


   15
     To assist the Court in understanding this business aspect, the Receiver also provides a Summary
   of Guide and Services Revenue by Domain for the period from May through November 2019. This
   summary provides the following domain level net revenues for this stub period:

                            $14.7 million in guide revenues.
                            $8.9 million in services revenues.

   16
        See ECF No. 17.

   17
        The list of sites in this category are attached hereto as Exhibit F.

   18
     The following entity Defendants were established by On Point to process credit card transactions
   for the e-commerce business: Eagle Media LLC, Falcon Media LLC, GNR Media LLC, Island
   Media LLC, MBL Media Ltd. Inc., Orange Grove Media LLC, Pirate Medial LLC, Shadow Media
   LLC, PJ Groove Media LLC, Skylar Media LLC, Slayer Billing LLC, Borat Media LLC, Very
   Busy Media LLC, Wasabi Media LLC, Yamazaki Media LLC, Bring Back the Magic Media LLC,
   Chametz Media LLC, and Chelsea Media LLC.
                                                       21
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 22 of 40



   the services business and determined that, pursuant to           5(1)-(2) of the TRO,19 the driver’s

   license assistance sites were squarely prohibited by the TRO. Therefore, the Receiver took them

   offline by indicating on the consumer-facing page that the site is “temporarily unavailable”, while

   preserving the data. Based upon the information currently known to the Receiver, certain other

   sites relating specifically to passport services and car registrations remain live pending this Courts’

   determination regarding their legality or potential legality at the Preliminary Injunction hearing.

   See discussion infra at IV.B.

                             2. Lead Generation/Freemium Sites/Data Business

             This arm of the Defendants’ business activities is commonly referred to as “Freemiums”

   and is split into two parts: “Path”, which gathers data; and “Channel”, which markets to consumers.

   The “Freemium” business20 involves websites that offer “free” guides.21 As part of these guides

   websites, consumers are asked to provide the Defendants with personal information and complete

   lengthy questionnaires.      The Defendants built their websites on a platform that allows the

   consumers’ data to be captured, aggregated, and sold or shared with marketing partners. The

   consumer data is stored in the Direct Market Console, access to which is shared with marketing

   partners in exchange for a fee paid to the Defendants based on clicks or advertising revenue. The

   revenue generated by the Freemium Path or data business for the year 2019 totaled $9,083,655.87.

             The second branch of the Freemium business is referred to as the data, or “Channel” model.



   19
        [ECF No. 17].

   20
        This line of business is operated in part by entity Defendant, Direct Market LLC.

   21
      The following entity Defendants were established solely to buy media for the websites that
   offered “free” information: Bluebird Media LLC, Leatherback Media Group, LLC, Sandman
   Media Group, LLC, Coinstar Media LLC, Spartacus Media LLC, and Macau Media LLC.


                                                     22
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 23 of 40



   This branch operates very similarly to the “Path” model in that its value is derived from the data

   harvested from users that visit the Defendants’ websites and provide their personal data.

   “Channel” marketing uses email, text, and push notifications to direct customer traffic back to

   additional websites owned by the Defendants or its marketing partners which, in turn, generate

   additional advertising revenue by way of advertisement placement on Defendants’ websites and

   the resulting views and clicks. To help drive traffic, the Defendants purchase ad words and search

   engine ad space so their domains appear at or near the top of search engine results. The Channel

   model revenue is tracked and categorized by domain and how the Defendants’ use consumer data

   obtained by each domain (i.e., SMS, Push, email, trading). The accounting records provided by

   the Defendants and analyzed by the Receiver’s forensic accountants reflect the total revenue

   generated by the Channel business model for the year 2019, broken down by domain, as

   $8,214,099.22

            While the Defendants have provided some accounting records that evidence the revenues

   generated from the lead generation/Freemium business, as explained above, the Receiver has not

   been able to independently confirm the accuracy of those records. As detailed in her analysis and

   recommendations in Section IV, infra, the Receiver has determined, in consultation with her

   independent compliance expert, that the current format, content and layout of certain Freemium

   sites are likely to be within the prohibitions of the TRO in that they can be found to be misleading

   to consumers relating to obtaining public benefits eligibility determinations in its collection of

   consumer date that is used for the benefit of the Receivership Entities. However, the Receiver

   opines that the Freemium business may potentially be modified to be compliant with applicable

   law and keeping them live will preserve the value of the sites and the associated domain names,



   22
        See 2019 Data Channel Business attached as Exhibit G.
                                                   23
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 24 of 40



   many of which have significant market value. Therefore, in balancing her duties under the Court’s

   TRO Order to preserve the assets of the Defendants while protecting consumers from misleading

   business practices, the Receiver has maintained the Freemium sites live pending the Court’s

   determination at or after the Preliminary Injunction hearing of their legality and the Receiver’s

   recommendation.23

                           3. Domain Ownership/Sale

            The third segment of the Defendants’ business is the ownership and sale of web domains.24

   Several of the Defendants are corporate entities formed for the sole purpose of purchasing and

   holding web domains.25 The Defendants buy and sell domains based upon the valuations assigned

   by third-party companies such as GoDaddy or Right of the Dot, LLC, the third party that performed

   the domain valuation for the Defendants in November 2019.26 As domain values are constantly in

   flux based upon user traffic, among other things, the Defendants are active in purchasing and

   selling web domains. Amongst the domains owned by the Defendants, several are valued at well

   over $1 million individually.




   23
     In addition, the Receiver is in the process of preserving the websites in a forensically sound
   manner so that the parties have access to the websites as they existed at the time the TRO was
   entered before she engages in any modification. The preservation process has been slightly
   cumbersome because of the other duties required of the Receiver’s forensic professionals.

   24
      As identified supra, the Defendants, through various entity Defendants, own in excess of 12,000
   domains collectively valued at approximately $30 million. See Summary of Domain Valuation
   attached hereto as Exhibit H.

    On Point Domains LLC owns an internet domain portfolio that includes www.fishing.com,
   25

   www.atlanta.com, among others. Pivot Media Group owns the website www.political.com. DG
   DMV LLC owns www.dmv.com.

   26
        See Summary of Domain Valuation attached hereto as Exhibit H.
                                                   24
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 25 of 40



          As part of the domain ownership branch of the Defendants’ business, within the last 2

   years, Defendants executed an asset purchase of a portfolio of web domains by acquiring CCH

   Domain Holdings, LLLP (“CCH”). On March 6, 2018, On Point Domains LLC purchased 502

   domain names from CCH for $15,000,000, pursuant to an Asset Purchase Agreement. Under the

   Agreement, On Point Domains LLC received a two-year option, followed by a five-year right of

   first refusal, to purchase an additional 80 domain names.        The records indicate that, of the

   $15,000,000 purchase price, $13,752,456,51 remains due for this asset, pursuant to a Promissory

   Note issued to CCH, with compound interest accruing on the obligation at a rate of 3% until

   maturity (December 1, 2032). This amount is reflected on a loan payment schedule maintained by

   On Point. CCH asserts a security interest in the domain names as security for On Points’ payment

   obligation.

                           4. Avenue I Media

          The fourth and final branch is the recently acquired company, Avenue I Media (“Avenue

   I”), which operates in Redondo Beach, California. According to interviews with Avenue I

   employees during the simultaneous coordinated execution of the TRO, Avenue I operates a “pay

   for clicks” model whose monthly revenue is in excess of $2 million. On Point acquired Avenue I

   on July 5, 2019 in a transaction wherein entity Defendant Direct Market, LLC purchased all of the

   membership interests of Adam Rioux, LLC, d/b/a Avenue I Media, a California limited liability

   company, pursuant to a Membership Interest Purchase Agreement dated July 5, 2019, in exchange

   for the purchase price of $13,250,000. The documents reflect that Direct Market, LLC agreed to

   pay the remaining $4,000,000, plus interest, prior to July 5, 2020.27



   27
     The Receiver negotiated a forbearance of any payment through February 10, 2020 with all
   parties reserving all rights to preserve this asset pending ruling by this Court.


                                                   25
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 26 of 40



          Prior to the acquisition, Avenue I was using its ad-supported business to drive traffic to the

   Defendants’ various websites. Avenue I’s core business is an ad-supported business. The core of

   Avenue I’s business has two parts.

          The first part is referred to as “Exchange” in which Avenue I purchases media and places

   those advertisements on websites that it has created. Marketing partners, including various search

   engines (Google, Yahoo, and Bing, etc.) among others, pay Avenue I when those advertisements

   are clicked by users. Avenue I optimizes the profits from this part of its business by monitoring

   how much it pays for the media and how much revenue is generated. Avenue I owns hundreds of

   website domains and pages as well as vertical sites on WordPress. Avenue I builds sites on topics

   that consumers are interested in, buys traffic on the topics, places advertisements on those

   webpages, and then gets paid from their marketing partners when users click on the

   advertisements. These websites are content pages only – they do not perform any transactions and

   do not sell anything to customers through the websites. The revenue from the “Exchange” part of

   Avenue I’s business comes from its various marketing partners from the advertisement placement.

          The second part of Avenue I’s business is referred to as “Network”. Avenue I has

   relationships with partners/publishers/third parties28 in which those third parties own their own

   media and place advertisements on Avenue I’s websites. The third parties get back their cost for

   the media and then split the profits with Avenue I.          Avenue I does not purchase these

   advertisements because the third parties already own the media.

          All data collected from both business models is run through Avenue I’s proprietary

   software, Crossroads, which collects all data and runs reports on the analytics in order for Avenue



   28
     In the Receiver’s Counsel’s investigation and interviewing of Avenue I employees, all of these
   three terms were used interchangeably without differentiation to describe Avenue I’s relationships
   with third parties.
                                                   26
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 27 of 40



   I and their partners to gauge how profitable the models are. The analytics on Crossroads are closely

   monitored and Avenue I makes adjustments as necessary to optimize the performance of the

   advertisements.

            The media that Avenue I purchases for the Exchange part of the business is bought on

   credit. Since the acquisition by On Point, Avenue I relies on On Point to pay the credit cards used

   to purchase the media, and On Point has been paying the costs of the business.

            According to the Defendants’ records, since its acquisition by the On Point in July 2019,

   Avenue I’s net revenue from July 2019 – November 2019 was $6,223,446.33.29 Further, the

   Defendants’ records reflect that the total gross profit generated by Avenue I in 2017 was

   $7,209,322.2030 and in 2018 was $2,067,771.4331. Based on the Receiver’s review, the business

   of Avenue I appears to be outside the allegations of the FTC’s Complaint, and the Receiver’s initial

   determination based on her review of the business model and financials of Avenue I is that it can

   be operated lawfully and profitably.32

                           5. Defendants’ Operations Abroad

            In addition to the offices in Miami, Florida, Boca Raton, Florida and Redondo Beach,

   California, the Defendants maintain additional offices in Uruguay and Costa Rica.33 The location



   29
        See Summary of Avenue I Media LLC Gross and Net Revenues attached hereto as Exhibit I.

   30
        See 2017 Adam Rioux LLC P & L attached hereto as Exhibit J.

   31
        See 2018 Adam Rioux LLC P & L attached hereto as Exhibit K.

   32
      The Receiver has not done a deep dive into the content on the websites or other aspects of the
   business model as of the date of this Report and will update this Court if anything comes to her
   attention that is troubling as to the legality of the business model.

    Lease payments and utilities for the Defendants’ office locations are handled by Issue Based
   33

   Media LLC.
                                                   27
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 28 of 40



   in Costa Rica is operated by entity Defendant, Bella Vista Media d/b/a BV Media. BV Media

   operates On Point’s call center out of the Costa Rica office location supporting generally the e-

   commerce business. Because a large portion of the e-commerce business was taken offline, the

   Receiver terminated a number of employees in the Costa Rica call center. The Uruguay office is

   run by Carganet S.A. d/b/a G8 Labs which focuses on various web development and maintenance

   projects associated with the entity Defendants and the Freemium business specifically.34

                            6. Dragon Global Defendants and Robert Zangrillo

             The FTC’s Complaint names as Defendants Robert Zangrillo and the Dragon Global

   Defendants, including Dragon Global Management LLC, Dragon Global Holdings LLC, On Point

   Capital Partners and Dragon Global LLC.

             The Receiver personally interviewed Robert Zangrillo and certain employees of Dragon

   Global Management LLC. Mr. Zangrillo reported that he is an investor in technology and other

   business ventures. According to Mr. Zangrillo and his employees, Dragon Global Management

   LLC manages and overseas the different investments of Mr. Zangrillo, which investments are

   usually owned by a separate entity. Dragon Global Management LLC employs five employees,

   including Megan Black, Diana Loftus, Yvette Lacrette, Sagar Desai, and Mr. Zangrillo. Ms. Black

   is Mr. Zangrillo’s chief of staff and organizes his travel and business meetings and manages his

   relationships with his investors. Ms. Loftus runs the day-to-day operations of Dragon Global

   Management LLC, including payroll and human resources. Ms. Lacrette is a chef and house

   manager for Mr. Zangrillo. Mr. Desai manages Mr. Zangrillo’s real estate investments.35 Mr.




   34
     Funds are transferred from On Point’s accounts for the payroll of the Costa Rica and Uruguay
   employees. On Point Employment LLC handles the United States payroll for On Point.

   35
        Mr. Desai is a recent hire and is not yet on the payroll of Dragon Global Management LLC.
                                                   28
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 29 of 40



   Zangrillo receives a salary from Dragon Global Management LLC. Dragon Global Management

   LLC also owns certain assets, including tenant improvements for a leased office space located in

   Los Angeles, various artwork, a 2010 Ferrari, a 2018 Range Rover, and a 2016 Range Rover.

   Dragon Global Management LLC has two bank accounts at JP Morgan Chase. But the accounts

   are funded either by Mr. Zangrillo personally or by management fees charged to other entities. As

   part of their duties, Dragon Global Management LLC employees provided services for and

   interacted with entity Defendant On Point Global LLC and assisted Mr. Zangrillo in soliciting

   equity investments in On Point Global LLC through an investment vehicle in 2018 and 2019 (DG

   On Point LLC).

          Dragon Global Holdings LLC is an entity used by Mr. Zangrillo to hold his interest in

   certain investments. Dragon Global Holdings LLC is owned by Mr. Zangrillo and AAA 2012

   Trust. Dragon Global Holdings LLC owns an interest in DG On Point LLC, On Point Capital

   Partners LLC (which has an ownership interest in On Point Global LLC, as described below) as

   well as other minor investments. Dragon Global Holdings LLC did not report having any

   employees or bank accounts and is funded personally by Mr. Zangrillo.

          On Point Capital Partners LLC is an entity used by Mr. Zangrillo to invest in On Point

   Global LLC. On Point Capital Partners LLC is owned 97.143% by Dragon Global Holdings LLC.

   On Point Capital Partners LLC owns an interest in On Point Global LLC (described below), On

   Point Capital Partners, LLC, and Bronco, LLC. On Point Capital Partners LLC did not report any

   employees or bank accounts and is funded personally by Mr. Zangrillo.

          Dragon Global LLC was reported to be a defunct entity that has not operated in several

   years. Dragon Global LLC does not have employees, and no bank accounts were reported.




                                                  29
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 30 of 40



          In approximately 2015, Mr. Zangrillo became involved with the entity Defendants through

   On Point Capital Partners, LLC, by investing $4.378 million into DG DMV LLC.           In 2018, DG

   DMV LLC was reportedly “rolled up” with some other businesses to create On Point Global LLC.

   Mr. Zangrillo had one of his employees from Dragon Global Management LLC, Megan Black,

   assist with the roll up by among other things assisting in investor relations. After the rollup, Mr.

   Zangrillo assisted On Point Global LLC to recruit Bob Belleck to be the CFO of the company. In

   addition, on January 1, 2018, Mr. Zangrillo entered into a consulting agreement with On Point

   Global LLC, whereby Mr. Zangrillo agreed to serve as a consultant to On Point Global LLC and

   to serve as Chairman of the Board. Pursuant to the consulting agreement, Mr. Zangrillo agreed to

   provide consulting services for the period beginning January 1, 2018 and ending December 31,

   2019, with a renewal for one additional year. On March 3, 2019, an amendment to the consulting

   agreement was entered into, whereby Mr. Zangrillo resigned from his position as Chairman of the

   Board and it was agreed to that Mr. Zangrillo.

          Mr. Zangrillo’s assistance with the raising capital for On Point Global LLC resulted in 18

   investors investing a total of $19,125,000.36 More specifically, the investors formed a separate

   entity called DG On Point LLC (organized by Mr. Zangrillo), paid a subscription amount to DG

   On Point LLC, and in return received an interest in DG On Point LLC. DG On Point LLC then

   sent to On Point Global LLC the subscription amounts, which totaled $19,125,000, and in return

   DG On Point LLC received an ownership interest in On Point Global LLC. Mr. Zangrillo also

   collected from the investors an operational fee totaling $401,250.




   36
     This amount includes Mr. Zangrillo’s investment through Dragon Global Holdings LLC of
   $350,000.
                                                    30
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 31 of 40



          During this time, Ms. Black performed work for On Point Global LLC, which included

   preparing a slide deck for the investors, setting up and organizing the data room for investors,

   assisting with due diligence of the investors, organizing meetings with the investors, and sitting in

   on meetings with investors. Mr. Zangrillo also reviewed and approved the slide deck for the

   investors, coordinated investor meetings, sat in on investor meetings, and updated the investors

   after the investments had been made.

          During the time of February 2018 through July 2018, On Point Global LLC paid the salary

   of Ms. Black. In addition, during the month of January 2019, both Ms. Black and Mr. Zangrillo

   were put on the payroll of On Point Global LLC and their health insurance was paid for by On

   Point Global LLC. Mr. Zangrillo and Ms. Black also submitted reimbursement requests to On

   Point Global LLC for expenses related to investor meetings, including airfare and travel expenses.

          In addition, Mr. Zangrillo made several loans to both DG DMV, LLC and On Point Global,

   LLC from 2014 through 2019 in the total amount of $3,376,638.68. Pursuant to the Contribution

   and Exchange Agreement entered into on January 1, 2018, On Point Global LLC agreed to assume

   the obligation of Mr. Zangrillo’s loans to DG DMV, LLC. On Point Global LLC has repaid

   $2,574,539.38 of the loan amounts, and according to internal accounting records still owes a

   remaining balance of $740,849.30.

          Dragon Global Management LLC also leases office space in Los Angeles, California to On

   Point Global LLC. On Point Global LLC then subleased the office space to Live X Live. The

   status of that lease is unclear because it is not in writing and Live X Live has refused to pay full

   rent owed.

          Finally, given its significant connection to and involvement with On Point Global, LLC,

   the Receiver recommends that the Court expand the Receivership Estate to include DG On Point



                                                    31
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 32 of 40



   LLC and appoint Ms. Damian as Receiver of that company (see Section IV, infra).

                  G. The Estate’s Potential Claims Against Third Parties

          During the first three weeks of the Receivership, much of the Receiver’s and her

   professionals’ efforts were spent identifying, securing and marshalling the Defendants’ funds and

   other assets that were readily identifiable and recoverable, preserving, accessing and analyzing the

   Defendants’ records, and investigating and operating the Defendants businesses.37 Throughout

   this brief reporting period, the Receiver’s professionals, including her forensic accountant, paid

   particular attention to all potential sources from which the Receivership Estate could recover funds

   belonging to the Defendants, including affiliates, insiders, relatives and third parties who received

   funds or other assets traceable to the Defendants’ businesses or customers. The Receiver has

   already identified a number of persons and entities who received hundreds of thousands of dollars

   in transfers from the Defendants and will continue to gather evidence of additional transfers for

   purposes of developing and bringing claims to recover fraudulent and other voidable transfers as

   is appropriate and authorized by the Court. In the event the Court extends the Receivership at or

   after the Preliminary Injunction hearing and authorizes the Receiver to bring recovery clams, the

   Receiver will complete her investigation of those claims, and after consultation with the FTC,

   pursue those claims she believes are meritorious and likely to result in a significant recovery for

   the Receivership Estate.

                  H. Transfers to Individual Defendants

          Based on the Receiver’s preliminary investigation, it is apparent that the entity Defendants



   37
      The Receiver was required. to spend a significant amount of time to balance the business cash
   flow and meet expenses as they came due as insufficient funds were available to pay the operating
   expenses at the time of the entry of the TRO. It was reported to the Receiver that the company
   was hopeful it would receive additional financing to meet its cash needs to continue operations.


                                                    32
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 33 of 40



   transferred large sums of money to the individual Defendants, by way of the individual

   Defendants’ respective entities, inter alia, for repayment of loans.38 The Receiver and her

   professionals will further investigate the nature and source of those payments and continue to

   analyze the records of all Defendants, including their bank account records, and obtain any

   additional records necessary to determine the amount, source, nature, and details of the payments,

   pending further order of this Court as to the Receivership responsibilities and any disgorgement

   ordered from the individual Defendants and their respective entities.

          III.    MONIES RECOVERED, ASSETS OF DEFENDANTS AND EXPENSES OF
                  ESTATE

          The Receiver presently holds a total of $2,908,866.76 in cash on hand, which she recovered

   from the entity Defendants and deposited in her fiduciary account for the Receivership Estate at

   City National Bank in Miami, Florida, earning interest at 1.25% (APR). In addition to this cash

   on hand, the Receiver received $51,779.52 in checks on the date this Report was filed but has not

   yet deposited them. Further, the entity Defendants own the following assets:

          Liquid Assets at Financial Institutions not yet turned over in the amount of

   $6,205.44.

          Liquid Assets at Merchant Processors not yet turned over in the amount of
          approximately $1.5 million.

          Domain Names valued at approximately $30 million

          Avenue I – Exchange Business (value unknown)



   38
     Several of the individual Defendants provided loans to On Point, through their respective
   entities, as an alternative workout for sums owed to their entities in repayment of seed investment.
   These entities include the following entity Defendants: Bronco Family Holdings LP, BAL Family
   LP, 714 Media Ltd., Mac Media Ltd., On Point Capital Partners LLC, License America
   Management LLC, and License America Holdings LLC. See Shareholder Loan Payout and
   Investment in DG On Point, attached hereto as Exhibit L.


                                                   33
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 34 of 40



          Avenue I Domain Names (value unknown)

          Remaining business operations including intellectual property (value unknown)

          Office furnishings and equipment including computers and other electronics in 5
          offices (value unknown)

          Dragon Global Management LLC’s assets: tenant improvements for a leased office
          space located in Los Angeles, various artwork, a 2010 Ferrari, a 2018 Range Rover,
          and a 2016 Range Rover (the total value of these assets was disclosed to be
          approximately $1.2 million)

          Since the inception of the Receivership, the Receiver has made substantial disbursements

   (totaling $ 4,674,200.83) from the entity Defendants’ accounts and the Receivership account for

   necessary expenses to preserve and administer the Estate as well as to keep the Defendants’

   business operational until such time that the Court makes a determination as to the continued

   operation of the business. Such expenses included payroll for all offices as they continue to operate

   in a limited capacity (Miami, Boca Raton, Redondo Beach, Uruguay, and Costa Rica), utilities for

   each office location, publishing and data expense, google Adsense, e-commerce expense, domain

   hosting, maintenance fees, fees for certified copies of certain Court Orders, and fees for bank

   account services and maintenance. Attached hereto as Exhibit A is a detailed statement of the

   Estate’s Receipts and Disbursements during this initial reporting period.

          The fees and expenses incurred by the Receiver and her professionals during the time

   period covered by this Report are also expenses of the Estate. Pursuant to the TRO, the Receiver

   will file an application seeking approval and payment of those fees and expenses from the funds

   the Receiver has marshalled and deposited into her fiduciary account in connection with fulfilling

   her duties under the Court’s TRO.




                                                    34
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 35 of 40



          IV.     FUTURE ACTIONS AND RECOMMENDATIONS

          The Receiver and her professionals have spent considerable time and effort in unpackaging

   the complex and intertwined web of businesses and finances of the Defendants in order to fully

   satisfy her duties set forth in the TRO. However, there remain outstanding items that the Receiver

   must continue to address in order to fully comply with the TRO. In particular, the Receiver has

   retained her own independent compliance counsel to assist in her analysis required by the TRO of

   whether any portion of the Defendants’ business could be run legally and profitably. As set forth

   above, the Receiver determined that the Avenue I business operated out of the Redondo Beach,

   California office (recently acquired by Defendants) is not the subject of the FTC’s Complaint and

   does not involve any of the business lines that are alleged to be deceptive by the FTC. It is the

   Receiver’s preliminary opinion that it can be run legally and profitably. See Short Term Cash

   Flow Business Plan attached hereto as Exhibit M.

           In addition, the Receiver also analyzed the Freemium business and certain of the e-

   commerce sites, and in her opinion with modifications the Freemium business and certain services

   sites have the potential to be operated legally and profitably. See 2019 Cash Flow Business Plan

   attached hereto as Exhibit M.

          Despite representations to the contrary in Defendants’ briefing, it is the Receiver’s opinion

   that the Freemium sites as currently structured are likely to be deceptive to consumers and may be

   prohibited by the Court’s TRO to the extent they represent that consumers may obtain public

   benefit eligibility determinations in exchange for providing personal data. However, in an

   abundance of caution, weighing the competing objectives of the TRO, to preserve the value of the

   Receivership assets and to fully consider the Court’s request for a recommendation regarding

   prospective business operations, and to forensically preserve the sites prior to alteration, the



                                                   35
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 36 of 40



   Receiver exercised her judgment to keep the Freemium sites live until at least the Preliminary

   Injunction hearing at which, depending on the Court’s rulings, the Receiver will seek guidance

   from the Court regarding the disposition of those sites.

                  A.      “Freemium” Sites

          In making her recommendation, the Receiver in consultation with her compliance counsel,

   considered whether the statements on the Freemium sites were likely to mislead a significant

   minority of consumers based on the “net impression” standard. There are almost 100 Freemium

   sites offering ostensibly free information, but their true purpose appears to be “lead generation.”

   Lead generation is the practice of gathering data on consumers, preferably with demographic

   details or consumer-interests identified, and either using it directly to market goods and services

   in a focused way, to package and sell these leads to other marketers. It is the Receiver’s

   understanding that there is nothing inherently illegal about lead generation itself. But in this

   context and considering the URLs and the “net impression” given by the language used, the

   Receiver has concerns about deception. Particularly, as noted in the TRO, with the impression

   that eligibility for government services would be determined by the consumer providing personal

   information. See, e.g., Section8assitance.org path pages, attached as Exhibit N. While the

   Freemium sites contain disclosures at the top of the Home page: “This site is privately owned and

   is neither affiliated with or endorsed by any government agency. We provide time-saving

   information,” the disclosures are not prominent and are “passive”, i.e., in that they do not require

   an acknowledgement to proceed. It also appears that more than one site repeats a consistent

   representation: that they are “determining eligibility” or have “helped” (precisely) 234,932

   “Medicaid Recipients”, “Missouri Residents”, “Veterans”, “Unemployment Beneficiaries”, etc.

   The number is always 234,932, which is, at best, questionable and implies assistance, not merely



                                                   36
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 37 of 40



   information, is provided. And, the disclosure regarding data collection and use by marketing

   partners is also likely insufficient. That said, the content contained on the websites appears to the

   Receiver to have value and could potentially provide a benefit to consumers if provided in a

   nondeceptive way. In addition, the Receiver analyzed the financial model together with her

   forensic accountants, the Defendants’ historic financial data, and based on interviews of

   Defendants and independent consultants, determined that, if the websites were converted to a

   nondeceptive format, they could likely be run profitably. See Cash flow projections attached as

   Exhibit M.

          If the Court agrees with the Receiver’s analysis, then the Receiver recommends that revised

   templates for these sites (although there are approximately 100 sites, there are less than 5 templates

   used throughout the sites) be vetted with the FTC and the Defendants and presented to the Court

   for approval within 10 business days following any Order the Court may enter granting a

   Preliminary Injunction in favor of the FTC or otherwise continuing the Receivership, providing

   the parties the opportunity to brief any objection they may have to the Receiver’s proposal.

                  B.      “Pay-for-Services” Sites

          As stated above, the Receiver took offline the driver’s license assistance sites because those

   sites, in her view, were prohibited by the Court’s TRO. However, like the Freemium sites, the

   passport, car registration and change of address services sites were kept live in an abundance of

   caution pending this Court’s ruling on the FTC’s Motion for Preliminary Injunction to preserve

   the value of the Receivership assets and to fully consider the Court’s request for a recommendation

   regarding prospective business operations and to forensically preserve the sites prior to any

   alteration. The sites that are still live provide actual services, albeit for a fee. While the value of

   the services rendered exceed that which could be obtained by directly procuring the services from



                                                     37
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 38 of 40



   the government, the Receiver is not aware of anything inherently illegal about providing these

   services at a fee. It was also reported to the Receiver through various interviews, though not yet

   verified forensically, that the data collected is not sold or otherwise used on the data side of

   Defendants’ business. The disclaimers on the home page all contained the same, small-font, one-

   line disclosure and a second, separate pop-up disclosure that requires acknowledgement (among

   other things) that the site was not run by the state. The Receiver was unable in the time since the

   entry of the TRO to verify certain of the representations made on the sites, and the Receiver is of

   the opinion that certain of the disclosures could be made more clear regarding the premium being

   paid above the government fees. However, the services appear to have value and, in the Receiver’s

   opinion with appropriate changes could be operated nondeceptively and profitably and are

   included in the cashflow above. If the Court agrees with the Receiver’s analysis, then the Receiver

   recommends that a revised template for these sites be vetted with the FTC and the Defendants and

   presented to the Court within 10 days following any Order the Court may enter granting a

   Preliminary Injunction in favor of the FTC or otherwise continuing the Receivership, providing

   the parties the opportunity to brief any objection they may have to the Receiver’s proposal.

                  C. Expanding Receivership Estate to Include Entities Affiliated with Defendants

          During the course of the Receiver’s investigation, several additional corporate entities used

   for billing and others that have bank accounts related to the entity Defendants’ business have been

   identified as potentially being involved with and related to the Defendants’ business activities. See

   Exhibit O. The Receiver has shared this information with counsel for the FTC, and the Receiver

   would request that this Court enter an Order appointing Ms. Damian as Receiver for these

   additional corporate entities so that the assets may be recovered for the Receivership Estate. These




                                                    38
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 39 of 40



   entities, which were not named as defendants in the FTC’s Complaint, include DG On Point, LLC39

   and those listed on Exhibit O.40

          V.      CONCLUSION

          The Receiver and her professionals appreciate the opportunity to assist the Court in this

   matter. Significant progress has been made, if so ordered the Receiver and her professionals will

   continue their efforts, as discussed herein, to fulfill the Receiver’s duties under the TRO or

   Preliminary Injunction, with the focus on affording the most cost-effective approach to preserving

   the assets, maximizing the ultimate recovery to the Receivership Estate and fulfilling the directives

   set forth by the Court.

          Respectfully submitted this 9th day of January 2020.

                                                         Respectfully submitted,

                                                         /s/Kenneth Dante Murena
                                                         Kenneth Dante Murena, Esq.
                                                         Florida Bar No.: 147486
                                                         DAMIAN & VALORI LLP
                                                         1000 Brickell Avenue, Suite 1020
                                                         Miami, Florida 33131
                                                         Telephone: (305) 371-3960
                                                         Facsimile: (305) 371-3965
                                                         Email: kmurena@dvllp.com
                                                         Counsel for Melanie E. Damian,
                                                         Court-Appointed Receiver




   39
     DG On Point, LLC is the corporate entity through which Robert Zangrillo raised $19 million in
   investor funds for On Point Global LLC. See Section III.G.6., supra.

   40
      Pursuant to information and documentation provided to the Receiver’s forensic accountant, the
   majority of these corporate entities, with the exception of the Adam Rioux entities (which are
   related to the Avenue I business) and DG On Point LLC, are billing companies for the Defendants
   that moved funds in and out of Defendant-owned bank accounts at financial institutions. These
   billing companies received funds from On Point customers and subsequently transferred said funds
   to an On Point operating company or to other subsidiaries of On Point.
                                                    39
Case 1:19-cv-25046-RNS Document 108 Entered on FLSD Docket 01/09/2020 Page 40 of 40




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

   electronic transmission via this Court’s CM/ECF filing system on January 9, 2020 on all counsel

   or parties who have appeared in the above-styled action.

                                                       /s/Kenneth Dante Murena
                                                       Kenneth Dante Murena,
                                                       Counsel for Melanie E. Damian,
                                                       Court-Appointed Receiver




                                                  40
